PER CURIAM.
This action was brought to obtain a decree of separation, and was defended on the ground that the plaintiff and defendant are not, and never have been, husband and wife. The trial court so found, and dismissed the complaint. The plaintiff did not claim that a marriage ceremony had been solemnized by minister, priest, or magistrate, but that a verbal marriage contract was entered into between the plaintiff and defendant on the 30th day of April, 1892; and the only question presented on this appeal is whether the finding by the trial court that there was no such contract is against the weight of evidence. An attentive examination of the evidence satisfies us that, under the rules which govern this coxirt in reviewing questions of fact, the finding of the special term must stand. As no good purpose can be accomplished by á discussion of the evidence, we refrain from doing it. The judgment should be affirmed, with costs.